DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/15/2022 has been considered and entered into the record.  Amended claim 1, from which all examined claims depend, now requires a composite fiber comprising a nanowire weight percentage in the composite fiber in the range of 0.01 to 2 weight percent and that the nanowires are inorganic and non-conducting and include at least one of ZnO, TiO2, or aluminosilicate clay tubes.  The previously applied art rejections based upon Gaillard et al. fail to teach this new limitation.  Accordingly, the prior art rejection set forth in the latest office action is hereby withdrawn.  New claims 28 and 29 have been added.  Claims 1–3, 8, 13–17, 22, and 25–29 are pending, while claims 14–17, 22, 25, and 26 are withdrawn from consideration.  Claims 1–3, 8, 13, and 27–29 are examined below.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites “the inorganic nanowire with surface modification changes the surface characteristics of the nanowire to match the polymer matrix.”  It is unclear to the Examiner what is meant by “changes the surface characteristics of the nanowire to match the polymer matrix.”  For example, it is unclear what is meant by match; do the surface characteristics complement, do they interact with, or are the same as the polymer matrix.  
Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28, like the claim from which it depends, independent claim 1, requires inorganic nanowires that include at least one of ZnO, TiO2, and aluminosilicate clay tubes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1–3, 8, 13, and 27–29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, “Fabrication and photocatalytic activity of electrospun nylon-6 nanofibers containing .
Kang teaches a process of electrospinning nylon 6 fiber comprising TiO2 nanoparticles, wherein the nanoparticles are embedded in the fibers to form photocatalytically active materials.  Kang abstract.  The Examiner takes the position that titanium dioxide is inherently non-conducting.  The three weight percent of TiO2 nanoparticles present in the fiber is based upon the weight of nylon in the fiber, alone.  Id. at 7144.  Accordingly, the weight of the titanium dioxide nanoparticles present in the nylon 6 fibers is about two percent.  The relative amount of TiO2 nanoparticles is a result-effective variable affecting the photocatalytic activity of the fiber. Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed weight percentage of titanium dioxide present in the fiber, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   Kang fails to teach the aspect ratio of the titanium dioxide nanoparticles or that the nanoparticles are homogenously dispersed.
Sen teaches the use of carbon nanotubes to reinforce polymer composite fibers, wherein the nanotubes are homogeneously dispersed within and aligned along the axis of the polymer composite fibers.  Sen at 460–461.  
Accordingly, it would have been obvious to one of ordinary skill in the art to have looked to Sen for a degree of dispersion, and orientation within the composite fiber in order to successfully practice the invention of Kang as both references are directed to In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed property of oriented polymer chains of the polymer matrix would obviously have been present one the Kang product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
Meng teaches the modification of the surface of nanoparticles to improve their dispersion within polymer when making fibers.  Meng abstract, ¶¶ 2, 7, 66, 86–87.  Preferred nanoparticles include TiO2 and ZnO.  Id. ¶¶ 35, 121.  The nanoparticles preferably have an aspect ratio of between 1 and 100, and an average diameter of less than 100 nm.  Id. ¶¶ 36–37.
It would have been obvious to one of ordinary skill in the art to have modified the surface of the titanium dioxide nanoparticles of Kang to improve their dispersibility within the polymer matrix used to spin the nanofibers.  Additionally, it would have been obvious to looked to Meng for guidance as to a suitable aspect ratio for the nanoparticles in order to practice the invention of Kang.  Furthermore, it is reasonable to presume that the nanowires of the combined Kang and Meng teachings would orient along the spun fiber’s axis for the same reasons as the fiber’s polymer chain for the reasons set forth above.  
It would have been obvious to one of ordinary skill in the art to have replaced the TiO2 nanoparticles with ZnO nanoparticles because both materials are known nanoparticles that enhance the properties of the polymer fibers to which they are added.  Meng ¶ 35.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment).  Additionally, it would have been obvious to have added ZnO nanoparticles to the nylon 6 fibers of Kang to improve the dyeability of the nylon fibers.  See Meng ¶ 2.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 8, 13, and 27–29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786